Citation Nr: 1736067	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to March 14, 2017.


INTRODUCTION

The Veteran had active service from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

An April 2017 rating decision, in part, granted service connection for acute, subacute, or old myocardial infarction and assigned an evaluation of 100 percent effective March 14, 2017, granted service connection for diffuse large B-cell lymphoma of the stomach with metastasis and assigned an evaluation of evaluation of 100 percent effective March 14, 2017, and awarded special monthly compensation under 38 U.S.C.A. § 1114 (s) effective March 14, 2017.  Thus, entitlement to a TDIU is moot as of March 14, 2017.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008).  Accordingly, the claim has been characterized as entitlement to a TDIU prior to March 14, 2017.

Additional evidence was received by VA subsequent to the most recent, April 2016, statement of the case issued for the appeal herein.  Specifically, such includes a March 2017 medical letter from a private physician, March 2017 medical records, April 2017 VA disability benefits questionnaires as well as VA treatment records associated with the record within Virtual VA.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  Nevertheless, as the Veteran's TDIU claim is remanded for additional development, there is no prejudice to the Veteran in this regard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's June 2016 VA Form 9, substantive appeal, reflected his desire to provide testimony at a Travel Board hearing before a Veterans Law Judge.  A review of the record within Virtual VA does reflect that VA correspondence dated February 8, 2017 and May 19, 2017 notified the Veteran he had been placed on a list of persons wanting to appear at a Travel Board hearing.  However, the record does not reflect that a Board hearing has been scheduled or that the hearing request has been withdrawn. 

Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  

A remand is required in order to afford the Veteran his clearly requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal for the issue of entitlement to a TDIU prior to March 14, 2017.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  North Carolina Division of Veterans Affairs





